Title: IV. William Tatham to William Armistead Burwell, 13 June 1805
From: Tatham, William
To: Burwell, William Armistead



Sir
George Town, Columbia, June 13th. 1805

In compliance with your request, I have endeavoured to charge my recollection more minutely, concerning the particulars of my intercourse with Mr. Jefferson (at present the President of the United States) at several times while the British Army were in Virginia, in and about the year 1781.
At the time General Arnold arrived within the Capes, I was preparing for a journey from Richmond, on James River, to the Southern States: I had my horses Portmanteau &c. ready fixed at the door (and perhaps my foot actually in the stirrup) when an express was said to have that moment arrived at the Governor’s with intelligence of the approach of an invading Enemy. I immediately rode to his house, and met Governor Jefferson walking out on the hill, by the side of his Garden, (now, or since that time, the Property of John Mayo Esqr).
He told me he had recieved such an express, but that, as other intelligence led him to suppose they were nothing more than a foraging Party, unless he had farther information to justify the  measure, he should not disturb the Country by calling out the Militia: he would thank me, nevertheless, if I would go down to the late Major General Baron Steuben, who was at Wilton, (then the Estate of Peyton Randolph Esqr.) and recieve his orders if needful. I rode immediately to Wilton, and was dispatched by General Steuben to General Nelson at Williamsburgh; but, on my arrival there, I found the Town in confusion, and the inhabitants alarmed by the expectation of an immediate engagement at Kings Mills, near that Place, (an Estate then belonging, I believe, to Lewis Burwell Esqr.) whither I directly hastened.
On my arrival I found the late General Nelson, and the late Colol. James Innis at the head of about fifty five men, under the more immediate command of a Major Harrod, waiting to give the Enemy battle as they landed; and most of the Enemy’s Ships were come to an anchor off the Place, a small boat taking the Soundings towards the Shore, and larger boats filled with men were manœuvering towards the land in readiness for debarkation. I delivered Baron Steubens orders to General Nelson, and was invited to join his suite.
I believe the Enemy were deterred from effecting their purpose on this occasion, partly by Colol. Innis’s good management, and partly by an accidental occurrence, which happened, much to the soldierly credit of old Chancellor Wythe, and one or two other old Gentlemen who “took a pop at them” while Partridge shooting near the mouth of Archers Hope Creek.
From this time forward, a considerable share of active duty fell to my lot; and I was alternately in view of the Enemy and in personal communication with the commanding officer, many miles apart, sometimes repeatedly in the twenty four hours; so that I had speedily ridden down several very fine horses. While we lay at Holts Forge, on Chickahominy, shortly after the taking of the Works at Hoods and surprize at Charles City Court house, General Nelson desired me to have the best horse procured which could be found, in Camp or out of Camp, and to hold myself ready, at a Moment, for a very particular service. I ran to the Parade, where (almost at the same instant) a noted four mile running horse made his appearance, (well known by the Name Epperson’s Sorrel) with the owner upon his back. He was impressed, and in a few minutes equipped with my saddle and Accoutrements and, I think, he was valued to three thousand Pounds, and, I believe, laid the basis of some popular maneuvrings, which produced ultimately an act of indemnity in favor of the General.

General Nelson then informed me that there were various reports about the Governor; that I must find him be he wheresoever he might; but, that as the dispatches I was to carry were of the utmost importance, I must (so far as the same was practical in effecting my purpose) avoid all risks of being taken—passing up the Country by way of Newcastle, and venturing no nearer to Richmond than that neighbourhood (about twenty Miles off) unless on good information that I could pass their Light Troops in safety. As I knew the Country well, I however ventured in among the Plantations till I got to that of Daniel Trueheart, Esqr. near the Meadow Bridges: here I learnt that the Enemy’s Picquet was just called in, and retired from the Bridges towards the main body, at Richmond. I followed the Picquet carefully, entered Mr. Du’Vals House at Mount Comfort while the floor was flowing with the Liquors spilt by the British Soldiers and pushed into Richmond, from whence the army had just retreated. Here, one of our well affected Citizens (I think old Richd. Crouch) referred me to Moses Treadway, in Manchester, who conducted me to Mr. Jefferson, at a small Batcheler’s House in Town then occupied by Doctr. Evans; and here I delivered my dispatches and spent part of the Evening. I understood the Enemy encamped that night about four mile Creek; perhaps about ten or twelve miles in a direct course, and were then on their retreat.
On another occasion, when the British Army marched from Petersburgh up to Manchester, I had been all Night with Baron Steuben who lay encamped at Chesterfield Court House, on business from General Nelson. In the morning, I went down to the Church near Osbornes, where I found an advanced Post commanded by Colol. Robert Goode, and his Videts coming in successively with intelligence that the enemy were advancing in force. As Colol. Goode doubted whether we had not mistaken a party of our own Men for the Enemy, I rode up to their advance, spoke to them, and recieved a rifle shot which settled the question. I covered Colol. Goode’s retreat, on this occasion, with a small party of Volunteer Cavalry; availing ourselves of a dusty road, and our own impudence, in lieu of charging the Enemy when we were incompetent. I came off slowly before them till I gained the heights above Osbornes, and after alarming the intermediate route, along the road, was with Mr. Jefferson several times in the course of the night; when I conversed with him in his bed, without his shewing any kind of apprehension. I believe the Enemy encamped this Night about Ampthill and Warwick, distance from Mr. Jefferson about  four to seven miles. The following morning, I joined Baron Steuben near the Coal Pits (ten or twelve Miles above Manchester) and, by his order, passed in between the Enemys main Body and Flanking Parties; being so near the Flare of their Drums that my Horse erected his Ears at them in getting off through a thicket. This was less than two Miles from where Mr. Jefferson slept; and I afterwards delivered Baron Steubens orders to Major Call who commanded the Cavalry hanging on their Rear.
After escaping from the defeat at Sedbarys near Chesterfield Court-House, on another occasion, I was bitten by a Dog which laid me up; and when Lord Cornwallis marched up the Country I was carried off by a trusty Negroe, in a cart laden with muskets and Bayonetts, which I understood were part of the Governors savings from the arms abandoned by the militia. We took a private way to Tuckahoe, then the hospitable mansion of the late worthy T. M. Randolph Esq.; This faithful old fellow I remember, was determined that no small party of the Enemy should take his charge from him as long as we were able to use the metal we were possessed off.
Shortly after this I recieved a hurt in Amelia County, by falling in with about three hundred of the present Major Genl. Tarlton’s Mounted Legion, alone; though, by ten days hard struggle I had the good fortune to get clear of them. This circumstance rendered me unfit for service, till I joined the Army at Williamsburgh, before Genl. Washington took command on our way to the siege of York.
I understood, in the interim, the whole Government had become Itinerant, like that of Carolina; and had probably found safety both at Charlottesville, and Stanton. I frequently heard of Mr. Jefferson’s exertions, individually when the Militia left him to shift for himself; And I am persuaded that if it had been as easy to raise Recruits at that day as it was stock jobbers, peculators, and Land Mongers afterwards, Mr. Jefferson (though left alone by many Coadjuters who should be ashamed of themselves) would never have had occasion to retreat far from the falls of James River. I have been thus particular to refresh the recollection of others;—& am Sir Your H Servt,

Wm Tatham

